DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27, 29-32 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-27, 29-32 and 34-40 depend from claims that have been canceled. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,391,327 B2 (hereinafter “the ‘327 patent”), or alternatively, the ‘327 patent in view of Yamamoto et al (U.S. Pat. 4,915,694, hereinafter “Yamamoto”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 22 are broader than claim 1 of the ‘327 patent with the exception that claim 21 recites that the skin penetration piece is “configured as a permanent catheter, permanent infusion cannula or an external fixator”. 
However, claim 1 of the ‘327 patent recites that the skin penetration piece is “configured as an adapter to fasten an exoprosthesis to a bone of a residual limb”, which is understood to be consistent with the reasonably broad definition of an “external fixator”. 

Claims 21 and 22 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 25, respectively, of the ‘327 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 22 are broader than claim 24 and 25 of the ‘327 patent with the exception that claim 21 recites that the skin penetration piece is “configured as a permanent catheter, permanent infusion cannula or an external fixator”. However, claim 24 of the ‘327 patent recites that the skin penetration device is “configured as an adapter to fasten an exoprosthesis to a bone of a residual limb”. This appears to be a recitation that the skin penetration device is an external fixator; thus, the claims are not patentably distinct.
Claims 23, 24, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4 and 5, respectively, of the ‘327 patent, or alternatively, the ‘327 patent in view of Yamamoto as containing substantially the same subject matter (it is noted that claim 26 recites “the ring-shaped contact surface faces towards the skin surface when the skin penetration piece is arranged to penetrate the skin”, which is recited in claim 1 of the ‘327 patent). 

Further, claim 27 is rejected the ground of nonstatutory double patenting as being unpatentable over claim 24 of the ‘327 patent, or alternatively, the ‘327 patent in view of Yamamoto, since both claims recite that the skin penetration region includes a channel through which the skin penetration piece penetrates the skin surface. Further, while claim 27 recites that “the electrode arrangement is configured to disinfect the skin surface as well as a skin penetration region, this appears to be inherent based on the fact that claim 21 describes that the portion which provides disinfection is applied at the skin surface and the skin penetration region. 
Claims 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ‘327 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 28 is broader than claim 18 of the ‘327 patent.
Claim 30 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the ‘327 patent. Claim 30 recites that the skin penetration piece “is configured as a permanent catheter, a permanent infusion cannula, or an external fixator.” However, claim 18 of the ‘327 patent recites that the skin penetration device is “configured as an adapter to fasten an exoprosthesis to a bone of a residual limb”. This appears to be a recitation that the skin penetration device is an external fixator; thus, the claims are not patentably distinct.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘327 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 is broader than claim 1 of the ‘327 patent.
Further, claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ‘327 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 is broader than claim 23 of the ‘327 patent.
Further, claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of the ‘327 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 is broader than claim 24 of the ‘327 patent.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ‘327 patent, since claim 34 recites limitations that are recited in claim 23 of the ‘327 patent.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of the ‘327 patent, since claim 35 recites limitations that are recited in claim 23 of the ‘327 patent.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 36 recites that the skin penetration piece is “configured as a permanent catheter, permanent infusion cannula or an external fixator”. However, claim 23 of the ‘327 patent recites that the skin penetration piece is “configured as an adapter to fasten an exoprosthesis to a bone of a residual limb”, which is understood to be consistent with the reasonably broad definition of an “external fixator”. 
Further, Yamamoto discloses a skin penetration piece configured as an infusion cannula, catheter or external fixator (see Yamamoto at Fig. 2, element 16 which is shown to be a catheter or cannula or a device that fixes to the skin; the limitation of “permanent” does not appear to impart a structural limitation to the catheter or cannula). A skilled artisan would have found it obvious at the time of the invention to modify the skin penetration device of the ‘327 patent to be a catheter, cannula or skin fixator in order to infuse therapeutic agents beneath the skin.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of the ‘327 patent, since claim 37 recites limitations that are recited in claim 2 and 3 of the ‘327 patent.
Claim 38 is rejected the ground of nonstatutory double patenting as being unpatentable over claim 24 of the ‘327 patent, since claim 38 recites limitations that are recited in claim 24 of the ‘327 patent.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘327 patent, since claim 40 recites limitations that are recited in claim 1 of the ‘327 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/30/2021